                                          Case 3:20-cv-02849-TSH Document 32 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VIANKA DUVERGLAS,                               Case No. 20-cv-02849-TSH
                                   8                   Plaintiff,
                                                                                         ORDER RE: NOTICE OF
                                   9             v.                                      SETTLEMENT
                                  10     HEALTH ADVANCES, LLC,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has been informed that the above-entitled action has settled. ECF No. 31.

                                  14   Accordingly, the Court VACATES all pending deadlines. The parties shall file a dismissal or

                                  15   joint status report by March 08, 2021. No chambers copy is required.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 7, 2021

                                  19
                                                                                                 THOMAS S. HIXSON
                                  20                                                             United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
